Citation Nr: 0110616	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

The claims currently before the Board of Veterans' Appeals 
(Board) arise from a November 1998 rating decision by the 
Department of Veterans Appeals (VA) Los Angeles, California, 
Regional Office (RO).

The issues concerning entitlement to service connection for 
PTSD, back disorder, hearing loss, and tinnitus will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for hypertension in May 1984.  

2.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the May 1984 RO rating action 
constitutes the last final disallowance of the veteran's 
claim.

3.  The evidence received since May 1984, by itself and in 
connection with evidence previously assembled, is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's previously disallowed claim for 
entitlement to service connection for hypertension.

CONCLUSIONS OF LAW

1.  The RO's May 1984 decision denying entitlement to service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequently to the RO's May 1984 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for hypertension.  

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the legal hurdle 
adopted by the United States Court of Appeals for Veterans 
Claims (Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. § 
3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the May 1984 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  Generally, to establish service 
connection there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for a chronic disease, 
i. e., hypertension, which is manifested to a degree of 10 
percent disabling within one year following the veteran's 
release from active duty.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

The record shows that in a May 1984 rating decision the RO 
initially denied the veteran's claim for service connection 
for hypertension.  The RO indicated that review of the 
service medical records were negative for hypertension, and 
that while postservice medical evidence showed findings 
reflective of arterial hypertension, the evidence did not 
reveal that hypertension was either incurred or aggravated by 
service, or that it was manifested to a compensable degree 
within the presumptive period.  The veteran was notified of 
this determination and of his procedural and appellate rights 
by VA letter dated in May 1984.  However, he did not perfect 
an appeal of the RO's denial in a timely manner.  Therefore, 
the May 1984 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).  The veteran sought 
to reopen his claim in May 1998.  See VA Form 21-4138, 
Statement in Support of Claim.  The RO, by means of a rating 
decision dated in November 1998, determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for service connection for "high blood 
pressure, status post myocardial infarction."  The RO found 
that while new medical evidence had been submitted, the 
evidence was not material to establish that hypertension or 
heart disease was incurred in or aggravated by service, or 
did the new evidence show the manifestation of the condition 
to a compensable degree within the one-year presumptive 
period following service separation.  The veteran perfected a 
timely appeal to the RO's November 1998 decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  

Evidence of Record Prior to May 1984

Review of the veteran's service medical records shows that on 
examination at service pre-induction in July 1968 no 
cardiovascular-related defects, including hypertension, were 
noted.  Examination of several inservice medical treatment 
records also does not reveal findings of hypertension.  
Additionally, review of the report of physical examination 
conducted at the time of the veteran's discharge from 
service, dated in March 1971, shows, as was the case at the 
time of service enlistment almost 3 years earlier, that 
hypertension was not shown to be manifested.

A VA radiographic report dated in November 1980 shows that 
lateral chest views showed no active pathology.  

A VA examination report indicates that arterial hypertension 
and abnormal "EKG" [electrocardiogram] were diagnosed in 
March 1984.  Blood pressure readings were reported as 
follows:  190/105 (sitting); 198/110 (recumbent); and 170/110 
(standing).  

Evidence Received After May 1984

A July 1996 echocardiographic report from Santa Barbara 
Cottage Hospital (Cottage Hospital) is shown to include 
diagnoses of asymmetric septal hypertrophy consistent with 
hypertrophic cardiomyopathy and mild to moderate mitral 
regurgitation.

A VA "ECG" [electrocardiogram] dated in August 1996 
reported abnormal findings.  A VA outpatient record, also 
dated in August 1996, shows blood pressure findings of 
178/96, and a September 1996 VA outpatient record shows a 
diagnosis of "HTN" [hypertension].  

A discharge summary from Cottage Hospital, dated in September 
1996, shows that anginal chest pain and hypertension, as well 
as hypertrophic cardiomyopathy were diagnosed.  The appellant 
gave a history of hypertension and hypertrophic 
cardiomyopathy.  Left heart catheterization was shown to have 
been accomplished during the appellant's hospital admission.  

A history and physical report from Cottage Hospital, dated 
later in September 1996, shows that the veteran was admitted 
for intermittent chest pain for two days.  He gave a history 
of hypertension since 1971.  The examiner opined that the 
veteran had most likely suffered a small acute myocardial 
infarction.  A blood pressure reading of 207/138 was 
reported.  

Also of record are VA outpatient treatment records dated in 
January 1997, January 1998, and July 1998 showing, 
respectively, blood pressure readings of 140/84, 168/96, and 
150/96.

The veteran is shown to have submitted photocopies of two 
medical journal articles with his VA Form 9, Appeal of 
Veterans' Appeals, in December 1999.  He argued that the 
journal submissions constituted "new and material 
evidence."  He additionally asserted that the two articles 
showed the relationship between combat stress and heart 
disease. 

In Hodge, supra, the Federal Circuit reasoned that 38 C.F.R. 
§ 3.156(a) merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court has concluded that Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1)  bears directly or 
substantially on the specific matter, and (2)  is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie, supra.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for hypertension.  The 
RO determined in its May 1984 decision that the service 
medical records were negative for hypertension and that, 
while postservice medical evidence showed findings reflective 
of arterial hypertension, the evidence did not reveal that 
hypertension was either incurred or aggravated by service, or 
that it was manifested to a compensable degree within the 
presumptive period.  The issue is therefore whether the new 
evidence includes medical evidence showing that the veteran 
has hypertension that was either incurred in or aggravated by 
his period of service or which became manifest to a 
compensable degree within one year of his March 1971 service 
separation.  

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's May 1984 
decision, see 38 U.S.C.A. § 5108 (West 1991), the submitted 
medical evidence is "new" evidence within the meaning of 38 
U.S.C.A. § 5108 (West 1991).  The Board finds, however, that 
none of the medical evidence submitted in support of the 
veteran's claim is "material" evidence because, while the 
evidence does go to show that the veteran currently has 
cardiovascular-related problems, to include hypertension, 
none of evidence shows that these disorders were either 
incurred in or aggravated by service.  Additionally, none of 
the "new" evidence provides a showing that the veteran 
suffered from hypertension, manifest to a compensable degree, 
within one year of his service separation.  That is, the 
medical evidence is not material because it refers only to 
post-service symptomatology and it does not medically link a 
current condition with remote events of service.  See Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993).

The Board further finds that the veteran's written 
statements, for example, as noted by the veteran as part of 
his VA Form 9, to the effect that he developed high blood 
pressure while serving in Vietnam, are essentially a 
repetition of contentions made in his original August 1983 
application (see VA Form 21-526, Veteran's Application for 
Compensation or Pension), and they are not new evidence.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the veteran's statements are not cumulative of previous 
statements, the Board finds that they bear directly, but not 
substantially upon the specific matter under consideration.  
By themselves and in connection with evidence previously 
assembled, they are not so significant that they must be 
considered to decide fairly the merits of the claim.  Even if 
considered new evidence, the lay statements and the veteran's 
statements are not material because, as laypersons, they have 
no competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu, supra; see 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  Therefore, although the 
veteran's statements may represent evidence of continuity of 
symptomatology, they are not competent evidence to relate a 
current hypertensive disorder to that symptomatology and, 
under such circumstances, new and material evidence has not 
been presented.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Furthermore, the Board notes, in reference to the two medical 
journal articles submitted by the veteran in 1999, that the 
Court in Sacks v. West, 11 Vet. App. 314 (1998) found, as is 
the case here, that the appellant's lay testimony and generic 
medical journal or treatise evidence which does not 
specifically opine as to the relationship between the 
veteran's condition and active service cannot establish the 
element of medical nexus evidence.

In light of the lack of medical evidence providing a link 
between any current hypertension problems and the veteran's 
period of service, the Board finds that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See Hodge, 
supra.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's May 1984 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for hypertension.  As such, 
the RO's May 1984 denial of service connection for 
hypertension remains final.  38 U.S.C.A. § 7105(b) (West 
1991); 38 C.F.R. § 20.302 (2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board does not doubt that the veteran believes in the 
merits of his claim.  However, the evidence does not support 
the claim at this time.  If he is able to present medical 
evidence showing that he currently has hypertension and that 
this hypertension was either incurred during his period of 
service or manifested to a compensable degree within one year 
thereafter, he should again petition to reopen the claim.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for hypertension is denied.


REMAND

The Board finds that certain due process considerations must 
be afforded the veteran prior to its adjudication of the 
issues concerning entitlement to service connection for post-
traumatic stress disorder (PTSD), back disorder, hearing 
loss, and tinnitus.

As to these issues, the Board initially notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this instance concerning the issues named above is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to render a decision 
as to these specified issues at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Review of the substantial amount of medical evidence of 
record, both private and VA, shows that the veteran was 
diagnosed with PTSD on VA psychiatric examination conducted 
in March 1996.  The examination report also includes 
reference to stressors asserted by the veteran during his 
period of service in Vietnam.  

The RO, by letter dated in August 1995, sought to obtain from 
the veteran additional evidence, such as personal 
descriptions of the traumatic events and of subsequent 
changes in his behavior.  The veteran, as documented as part 
of a VA Form 21-4138, received by VA in July 1998, is shown 
to have reported specific instances of stressful occurrences 
relating to his period of service in Vietnam.  For example, 
he stated that in November 1970 he came under enemy attack 
while in Pleiku, and that in the following few days some 
buddies of his were killed in action.  He claimed that he 
killed a Chinese advisor.  In addition, review of photocopies 
of letters sent home while stationed in Vietnam shows that 
the veteran claimed to have, while being involved in fire 
fights every night for a week, been among soldiers who killed 
six enemy Vietcong.  

The Board notes that, regarding the above-mentioned claimed 
stressors, there does not appear to have been any attempt 
made to verify the appellant's stressors with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army and Joint Services 
Environmental Support Group (ESG)) or other appropriate 
organization.  The appellant should be offered an opportunity 
to provide additional specific information that would permit 
such a search.

The veteran is also shown to have mentioned as part of a VA 
Form 21-4138, dated in July 1995, that he was treated for 
PTSD at Vet Centers located in Cabrillo and Santa Barbara, 
California.  Review of the record does not appear to indicate 
that an attempt has been made to obtain these Vet Center 
records.  

The Board also points out that the Court, in Cohen v. Brown, 
10 Vet. App. 128 (1997), altered the analysis required in 
claims for entitlement to service connection for PTSD.  
Significantly, the Court held that VA had adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, supra.

Review of the veteran's service medical records show that he 
was treated in December 1970 the veteran complained of back 
pain.  Mild spasm and moderate tenderness was reported; the 
diagnosis was muscle strain.  Back strain is also shown to 
have been diagnosed in January 1971 at which time the veteran 
reported having jumped off of a truck.  The veteran is also 
shown to have mentioned experiencing back problems in a 
letter written home during his period of service.  A VA 
outpatient treatment record dated in August 1996 shows that 
the veteran complained of back pain, giving a history of a 
back injury in 1969 during his period of service.  He also 
indicated that he had undergone surgery in 1986.  The veteran 
reported exacerbations of low back pain since June 1995.  A 
VA outpatient treatment note dated later in August 1996 shows 
a diagnosis of mechanical back pain due to gout.  

Concerning the veteran's claims for service connection for 
hearing loss and tinnitus, review of the claims folder shows 
that the veteran informed his parents, as shown as part of a 
letter sent home during his period of service, that he was to 
be treated by an ear specialist for hearing problems.  Review 
of his service medical records shows that in November 1970 he 
was diagnosed with traumatic injury to both ears following 
shooting ammo from a bunker lined with steel.  He also 
mentioned experiencing tinnitus following this acoustic 
trauma incident.  On VA examination conducted in March 1984 
hearing loss was not noted.  The veteran is not shown to have 
been examined for hearing loss-related complaints since 1984.  

In this case, the record indicates the RO denied the 
veteran's service connection claims for PTSD, back disorder, 
hearing loss, and tinnitus as not well grounded in November 
1998.  As the duty to assist has been revised, the Board 
finds a remand is required for additional medical evidence.  

In addition to the Vet Center treatment records referenced by 
the veteran in 1995, where the veteran noted two centers in 
California at which he had been treated for PTSD, review of 
the claims folder also shows that the RO, by letters dated in 
June 1998, attempted to obtain medical records from two 
private physicians, Drs. Stilberg and Stohlebery.  The 
veteran claimed to have been treated by these physicians from 
1994 to 1996, on a weekly basis.  Dr. Stilberg responded in 
June 1998 by indicating that he would not release medical 
records until the veteran paid his bill.  Additionally, the 
letter sent to Dr. Stohlebery was returned to VA as 
nondeliverable.  It is also noted that it is not clear as to 
what medical problems the veteran was afforded such treatment 
by these two physicians.  

In addition, the Board notes that the revised duty to assist 
includes providing a VA medical examination when there is 
competent evidence of a present disability or recurrent 
symptoms that may be associated with active service.  In this 
case, the Board points out that the veteran has not been 
scheduled to be afforded appropriate examinations for the 
claimed conditions, for which diagnoses for all the claimed 
disorders are of record, to ascertain the etiology, nature, 
and extent of the specified disabilities.  The Board finds 
that such examinations should be conducted in an effort to 
allow for an adequate determination of these matters on 
appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

As indicated above, the Board points out that the veteran has 
not been afforded appropriate VA compensation and pension 
examinations relating to the issues addressed in the Remand 
section of this opinion.  The Board believes, accordingly, 
that the veteran should be afforded such examinations to 
include an opinion regarding the etiology of his claimed 
disorders, if shown to be currently manifested.  See 38 
C.F.R. § 3.326 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issues 
regarding PTSD, back disorder, hearing 
loss, and tinnitus.  He should furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  He should be specifically 
requested to supply the name of the 
medical facility and the dates of 
treatment concerning his claimed 1986 
back surgery.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should again seek to obtain 
all medical records concerning treatment 
afforded the veteran by Drs. Stilberg and 
Stohlebery.

3.  The RO should again supply the 
veteran with the same, or similar, letter 
it supplied the veteran with in August 
1995 concerning the need for more 
information needed to process his claim 
for PTSD.  For example, the veteran 
should be requested to send the RO a 
complete detailed description of the 
specific traumatic incident(s) which 
produced the stress that resulted in his 
claimed PTSD.  Complete dates (at least 
as to the month and the year) and exact 
places where the incidents occurred 
should also be provided by the veteran.  
The veteran should also be requested to 
provide the unit (division, regiment, 
battalion, company) to which he was 
assigned or attached at the time.  Also, 
if the incident(s) involved the death or 
one or more friends, furnish their 
complete names, ranks, and their compete 
unit designation.  

Specifically, the veteran should seek to 
supply VA with the name(s) of the 
"buddies" who he asserted died in 
November 1970.  See VA Form 21-4138, 
dated in May 1998.  The RO should 
thereafter review the claims file and 
prepare a summary of the veteran's 
claimed stressors.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

5.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether or not the 
veteran has an acquired psychiatric 
disorder related to active service.  The 
examiner should be informed as to which 
stressor or stressors have been verified 
or are presumed verified because of 
combat.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

7.  VA examinations by appropriate 
specialists should be also performed in 
order to determine the nature, severity, 
and etiology of any back disorder, 
hearing loss, and tinnitus.  If a 
diagnosis as to any or all of these 
disorders is made, the examiner should 
specify whether it is as least likely as 
not that the diagnosed disorder(s) is 
related to the veteran's period of active 
service.  The claims folder and a copy of 
this Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examinations.  A complete rational 
for any opinions expressed should be 
included in the examination reports.

8.  The RO should inform the veteran of 
the consequences of failing to report for 
any of the above-referenced VA 
examinations without good cause as set 
forth in 38 C.F.R. § 3.655 (2000).

9.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal addressed in the Remand portion of 
this decision.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



